NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-5566-18T2

IN THE MATTER OF
MAURICE JACKSON,
MERCER COUNTY
CORRECTIONS CENTER.
____________________________

                Submitted January 6, 2021 – Decided January 25, 2021

                Before Judges Whipple and Firko.

                On appeal from the New Jersey Civil Service
                Commission, Docket No. 2018-2491.

                Alterman & Associates, LLC, attorneys for petitioner
                (Stuart J. Alterman and Timothy J. Prol, on the briefs).

                Paul R. Adezio, Mercer County Counsel, attorney for
                respondent Mercer County Corrections Center (Lynn
                Suzette Price, Assistant County Counsel, on the brief).

                Gurbir S. Grewal, Attorney General, attorney for
                respondent New Jersey Civil Service Commission
                (Jonathan S. Sussman, Deputy Attorney General, on the
                statement in lieu of brief).

PER CURIAM
      Petitioner Maurice Jackson appeals from a June 26, 2019 final

administration action of the Civil Service Commission (Commission) upholding

his fifty-day suspension. We affirm.

      We discern the following from the hearing record. Petitioner worked for

the Mercer County Corrections Center (MCCC) as a corrections officer. On

October 24, 2017, petitioner was assigned to control room two (CR2), which

serves as a communications link and controls traffic to and from the units. CR2

is the base of operations for the issuance of equipment, keys, and paperwork.

Petitioner was responsible for monitoring activities within the jail during the

overnight shift and ensuring "everything was running normally." Part of his

responsibilities included reviewing monitors and operating the control panel that

opens the cell doors to two pods within MCCC, A pod and B pod.

      On that date, another corrections officer, Sergeant Kenneth Fitzpatrick,

was "doing rounds" through A pod, B pod, medical, and APC units to ensure the

safety and security of all officers and inmates. During these rounds, Sergeant

Fitzpatrick approached door A35, which leads to MCCC's maximum security

unit and is controlled by the panel in CR2. Sergeant Fitzpatrick requested over

the radio that the door be opened by petitioner, but the request went unanswered.




                                                                         A-5566-18T2
                                       2
A second call was made to CR2 to alert petitioner that Sergeant Fitzpatrick was

at the door.

      After multiple radio calls went unanswered, Captain Michael Kownacki,

the shift commander for the 11:00 p.m. to 7:00 a.m. shift, adjusted the monitor

in the master control room to ascertain why the door was not being opened.

Captain Kownacki then observed petitioner "seated in the chair with his back

facing the camera." Petitioner was eventually aroused by a phone call or a radio

transmission from another officer and reached for the control panel to open the

door. Because petitioner did not respond to the radio calls to open the door, he

was relieved from his post for the remainder of his shift, and an incident report

was prepared. Petitioner claimed he did not hear the transmission because his

radio was not on an appropriate listening level because he had used the speaker

phone and forgot to reset the volume.

      On November 14, 2017, the MCCC issued a Preliminary Notice of

Disciplinary Action (PNDA) to petitioner setting forth charges arising from his

failure to respond to the radio calls to open door A35. The PNDA charged

petitioner with conduct unbecoming a public employee, N.J.A.C. 4A:2-

2.3(a)(6); neglect of duty, N.J.A.C. 4A:2-2.3(a)(7); and other sufficient cause,




                                                                         A-5566-18T2
                                        3
N.J.A.C. 4A:2-2(a)(12), for sleeping while on duty, in violation of the Mercer

County Public Safety Table of Offenses and Penalties.

      On January 25, 2018, the MCCC held a departmental disciplinary hearing

sustaining the charges. On February 16, 2018, the MCCC issued a Final Notice

of Disciplinary Action (FNDA) sustaining all charges listed in the PNDA and

proposed a fifty-day working suspension penalty.         Petitioner appealed the

determination to the Commission, which transmitted the appeal to the Office of

Administrative Law (OAL) to be heard as a contested case pursuant to N.J.S.A.

40A:14-202(d).

      The OAL heard the matter on February 13, 2019. The MCCC presented

the testimony of Captain Kownacki, the shift commander on the day in question,

Sergeant Fitzpatrick, who placed the calls to open door A35, and Phyllis Oliver,

the retired Deputy Warden of MCCC. Oliver testified she reviewed the video

of the incident, and it appeared petitioner was asleep during his shift. Petitioner

testified on his own behalf. The AOL allowed the parties to file post-hearing

submissions until May 15, 2019.

      After reviewing the evidence, the Administrative Law Judge (ALJ) issued

a twenty-three-page initial decision sustaining all charges against petitioner.




                                                                           A-5566-18T2
                                        4
The ALJ found petitioner's testimony was inconsistent, incredulous, and self-

serving stating:

                   This account of events . . . runs contrary to
            [petitioner's] testimony that, when working the "A
            Shift" or overnight shift, noise can travel from the
            control room and into the living units of MCCC.
            [Petitioner] explained that he turns the volume on his
            radio down so the sound . . . does not carry into the pods
            where it can awaken the inmates who should be asleep
            during this time. . . . In light of this practical motivation
            to minimize unnecessary noise when working in the
            control room during an overnight shift, it would further
            seem to reason, however, that if the [petitioner] needed
            to make or receive phone calls during that shift, he
            would avoid using the speaker phone since that would
            presumably generate the same type of conversational
            noise he was trying to avoid by keeping his radio at a
            low level.

      After reviewing the surveillance video, the ALJ determined:

            [Petitioner] was asleep in his chair on duty at MCCC
            on October 24, 2017, from approximately 3:15 a.m.
            until approximately 3:26 a.m. During this period, the
            [petitioner] can be observed in the surveillance video
            . . . sitting in his chair, not moving with his head
            noticeably tilting towards, and possibly resting on, his
            left shoulder. The [petitioner] does not change his
            position during this time to give himself a field of view
            of the monitor that is positioned behind his left shoulder
            and, despite the [petitioner's] testimony that he could
            see the monitor from where he was seated, the monitor
            and its contents were outside his field of vision from
            where he was seated as his head can be observed to be
            facing away from the monitor during this time.


                                                                            A-5566-18T2
                                         5
The ALJ concluded that the MCCC had proven that the charges were supported

by the evidence. Petitioner appealed the matter to the Commission. On July 31,

2019, the Commission, after conducting its review and making an independent

evaluation, affirmed the charges and dismissed petitioner's appeal. This appeal

followed.

      Petitioner has raised three points but essentially argues that the

Commission's decision was "arbitrary, capricious and unreasonable" because it

was based on the ALJ's factual findings and credibility determinations, which

were not supported by substantial credible evidence and upheld a penalty that

was "unwarranted," "excessive," and "contrary to the principles of progressive

discipline." In addition, petitioner asserts the Commission erred as a matter of

law by finding the MCCC satisfied its burden of proof because the evidence was

in "equipoise." We reject these arguments.

      Our review of agency action is limited. "An appellate court ordinarily

will reverse the decision of an administrative agency only when the agency's

decision is 'arbitrary, capricious or unreasonable or is not supported by

substantial credible evidence in the record as a whole.'" Ramirez v. N.J. Dept.

of Corr., 382 N.J. Super. 18, 23 (App. Div. 2005) (quoting Henry v. Rahway

State Prison, 81 N.J. 571, 579-80 (1980)).      "[A]n administrative agency's


                                                                        A-5566-18T2
                                       6
interpretation of statutes and regulations within its implementing and enforcing

responsibility is ordinarily entitled to our deference." Wnuck v. N.J. Div. of

Motor Vehicles, 337 N.J. Super. 52, 56 (App. Div. 2001) (quoting In re Appeal

by Progressive Cas. Ins. Co., 307 N.J. Super. 93, 102 (App. Div. 1997)).

      Therefore, "if substantial credible evidence supports an agency's

conclusion, a court may not substitute its own judgment for the agency's even

though the court might have reached a different result." Greenwood v. State

Police Training Ctr., 127 N.J. 500, 513 (1992) (citing Clowes v. Terminix Int'l,

109 N.J. 575, 587 (1998); Henry, 81 N.J. at 579-80).            Additionally, a

presumption of reasonableness attaches to the actions of administrative

agencies. City of Newark v. Nat. Res. Council in Dep't of Env'tl Prot., 82 N.J.

530, 539-40 (1980). We defer to the expertise of agencies where substantial

evidence supports the agency's determination. In re Stallworth, 208 N.J. 182,

194 (2011). Accordingly, the findings of the agency should not be reversed

because they are based on "sufficient, competent, and credible evidence."

N.J.S.A. 52:14B-10(c).

      Moreover, we "defer to [the ALJ's] credibility findings that are often

influenced by matters such as observations of the character and demeanor of

witnesses and common human experience that are not transmitted by the


                                                                        A-5566-18T2
                                       7
record," State v. Locurto, 157 N.J. 463, 474 (1999) (citing State v. Jamerson,

153 N.J. 318, 341 (1998); Dolson v. Anastasia, 55 N.J. 2, 7 (1969); State v.

Johnson, 42 N.J. 146, 161 (1964)), giving "due regard to the opportunity of the

one who heard the witnesses to judge their credibility." Logan v. Bd. of Rev.,

299 N.J. Super. 346, 348 (App. Div. 1997) (citing Jackson v. Concord Co., 54

N.J. 113, 117-18 (1969)).

      Petitioner argues that the record does not support the charge of conduct

unbecoming a public employee, and the MCCC did not meet its burden of proof

as to N.J.A.C. 4A:2-2.3(a)(6). Rather, petitioner highlights that: (1) "[n]one of

the witnesses saw [him] sleeping"; (2) the door was opened after he answered

the phone; (3) video footage showed him moving at various points during his

shift; (4) his eyes were not visible on the video, making it difficult to determine

whether he was sleeping; (5) he made a log detailing activities he undertook

during his shift; and (6) he testified that he was awake. We reject petitioner's

argument.

      Conduct unbecoming refers to "any conduct which adversely affects the

morale or efficiency of the bureau . . . [or] which has a tendency to destroy

public respect for municipal services." Karins v. Atl. City, 152 N.J. 532, 554

(1998) (quoting In re Emmons, 63 N.J. Super. 136, 140 (App. Div. 1960)


                                                                           A-5566-18T2
                                        8
(quoting In re Zeber, 156 A.2d 821, 825 (1959))). The conduct in question can

be sufficient if it is "'such as to offend publicly accepted standards of decency.'"

Id. at 555 (quoting In re Zeber, 156 A.2d at 825).

      Discussing conduct unbecoming an officer, we have said, "[A] finding of

misconduct . . . may be based merely upon the violation of the implicit standard

of good behavior which devolves upon one who stands in the public eye as an

upholder of that which is morally and legally correct." In re Emmons, 63 N.J.

Super. at 140 (citing Asbury Park v. Dep't of Civ. Serv., 17 N.J. 419, 429

(1955)). We defined conduct unbecoming an officer as "'any conduct which

adversely affects the morale or efficiency of the bureau . . . (or) which has a

tendency to destroy public respect for municipal employees and confidence in

the operation of municipal services.'" Ibid. (quoting In re Zeber, 156 A.2d at

825). The agency's finding that petitioner was asleep is supported by substantial

evidence in the record, thus the ALJ's determination that petitioner's violations

constituted conduct unbecoming an officer is not arbitrary, capricious or

unreasonable.

      We also emphasize that adherence to order and procedure in prisons is

critical, and violating protocol has the potential to subvert order, which can

easily escalate in such a highly charged environment. Bowden v. Bayside State


                                                                            A-5566-18T2
                                         9
Prison Dept. of Corr., 268 N.J. Super. 301, 306 (App. Div. 1993); see also

Henry, 81 N.J. at 579 ("Maintaining discipline within law enforcement agencies

is important for the safety and security of the public.").

      Finally, we address petitioner's argument that the seriousness of the

incident does not warrant a fifty-day suspension.            He also contends the

suspension is contrary to the principles of progressive discipline. Again, we

disagree.

      "A reviewing court should alter a sanction imposed by an administrative

agency only 'when necessary to bring the agency's action into conformity with

its delegated authority.'" In re Herrmann, 192 N.J. 19, 28 (2007) (quoting In re

Polk, 90 N.J. 550, 578 (1982)).       A reviewing court "has no power to act

independently as an administrative tribunal or to substitute its judgment for that

of the agency." Ibid. (quoting Polk, 90 N.J. at 578). When reviewing an

agency's disciplinary action, we consider "whether such punishment is so

disproportionate to the offense, in light of all the circumstances, as to be

shocking to one's sense of fairness." Id. at 28-29 (quoting Polk, 90 N.J. at 578).

      Under the concept of progressive discipline, "discipline based in part on

the consideration of past misconduct can be a factor in the determination of the

appropriate penalty for present misconduct." Hermann, 192 N.J. at 29. This


                                                                          A-5566-18T2
                                       10
concept is utilized in two ways. "[P]rinciples of progressive discipline can

support the imposition of a more severe penalty for a public employee who

engages in habitual misconduct." Id. at 31. On the other hand, progressive

discipline has been used "to mitigate the penalty for a current offense." Id. at

33. In other words, progressive discipline can result in the downgrading of a

penalty when an employee "has a substantial record of employment that is

largely or totally unblemished by significant disciplinary infractions." Ibid.

      Progressive discipline, however, is not "a fixed and immutable rule to be

followed without question."       In re Carter, 191 N.J. 474, 484 (2007).

"[P]rogressive discipline is not a necessary consideration when reviewing an

agency['s] . . . penalty when the misconduct is severe, when it is unbecoming to

the employee's position or renders the employee unsuitable for continuation in

the position, or when application of the principle would be contrary to the public

interest." Hermann, 19 N.J. at 33. It can be bypassed "when the employee's

position involves public safety and the misconduct causes risk of harm to

persons or property." Ibid.

      Because corrections officers are "empowered to exercise full police

powers," N.J.S.A. 2A:154-4, they represent "law and order to the citizenry and

must present an image of personal integrity and dependability in order to have


                                                                          A-5566-18T2
                                       11
the respect of the public." In re Phillips, 117 N.J. 567, 576 (1990) (quoting Twp.

of Moorestown v. Armstrong, 89 N.J. Super. 560, 566 (App. Div. 1965)); see

also Bowden, 268 N.J. Super. at 305-06 (noting the great importance of

maintaining order and discipline within a prison). Therefore, "[i]n matters

involving the discipline of police and corrections officers, public safety

concerns may also bear upon the propriety of the . . . sanction." Carter, 191 N.J.

at 485.

      Viewing the record in light of our Supreme Court's decision in Carter, we

do not consider the fifty-day suspension to be disproportionate because of public

safety concerns. We reject the argument that the suspension was arbitrary,

capricious, and unreasonable.

      We conclude that sufficient, competent, and credible evidence in the

record supports the Commission's final disciplinary action. Under our standard

of review, we see no basis to interfere with that determination. Any additional

arguments raised in petitioner's submissions that have not been specifically

addressed were found to lack sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                          A-5566-18T2
                                       12